Citation Nr: 0825291	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to an increased rating for hypertensive 
cardiovascular disease status post myocardial infarction, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1977 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2006, a statement of the case was issued in July 2006, 
and a substantive appeal was received in August 2006.    

Although the appeal also originally included the issue of 
service connection for erectile dysfunction, this benefit was 
granted by rating decision in March 2007 and is therefore no 
longer in appellate status.	


FINDINGS OF FACT

1.  Diabetes mellitus type II was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is diabetes mellitus type II otherwise related to such 
service.

2.  The veteran's service-connected hypertensive 
cardiovascular disease status post myocardial infarction is 
manifested by neither congestive heart failure in the past 
year nor chronic congestive heart failure; workload is 
greater than 5 metabolic equivalents (METs), and the 
disability not result in angina, dizziness, or syncope; and 
left ventricular dysfunction with an ejection fraction 
exceeds 50 percent.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by service nor may it be presumed to be incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
hypertensive cardiovascular disease status post myocardial 
infarction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104 and 
Codes 7007-7006 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2005 (for diabetes mellitus type II), 
November 2005 (for hypertensive cardiovascular disease status 
post myocardial infarction) and March 2006 (for diabetes 
mellitus type II and for hypertensive cardiovascular disease 
status post myocardial infarction).  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in June 
2006, subsequent to the April 2006 adjudication.  The 
notification also substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
  
While the June 2006 notice was not provided prior to the 
April 2006 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a March 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in November 2005, March 2006 and June 
2006 that fully addressed all three notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the increased rating claim for hypertensive 
cardiovascular disease status post myocardial infarction, and 
of the appellant's and VA's respective duties for obtaining 
evidence.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The March 2006 
and June 2006 letters to the veteran advised him that in 
determining the rating, VA would look to the nature and 
symptoms of his disability, the severity and duration, and 
the impact on employment.  Moreover, the veteran was given a 
list of examples of the types of evidence which would be 
pertinent to his claim and advised to give such evidence to 
VA or tell VA about it.  In statements received in May 2006 
and August 2006, the veteran referenced the appropriate 
diagnostic codes and explained why a 60 percent rating was 
warranted.  On VA examination in June 2006, it was noted that 
his disability had not effect on usual daily activities.  The 
Board also believes it significant that the veteran has been 
represented by a state service organization which is well-
versed in laws and regulations pertaining to veteran's claim.  
The Board believes the veteran, through the Texas Veterans 
Commission, can be viewed as having actual knowledge of the 
substance of the information discussed in Vazquez.  It is 
assumed that the representative, as the veteran's agent, 
included such information when providing guidance to the 
veteran regarding his claim.  As such, there has been no 
resulting prejudice to the veteran.   

Duty to Assist

VA has obtained service treatment and VA records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
VA examinations in September 2005 (for diabetes mellitus), 
December 2005 (for hypertensive cardiovascular disease status 
post myocardial infarction) and June 2006 (for diabetes 
mellitus type II and for hypertensive cardiovascular disease 
status post myocardial infarction).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

I.  Service Connection

One of the issues before the Board involves a claim of 
entitlement to service connection for diabetes mellitus type 
II.  Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records are silent for any treatments for, 
complaints of, and diagnosis of diabetes mellitus.  The only 
notation of diabetes mellitus in service was from a September 
1970 service treatment record that shows a negative family 
history for diabetes mellitus.  January 1985 to February 
1990, and April 1990 to September 1994 health questionnaires 
for dental treatment show that the veteran did not check the 
appropriate box for sugar diabetes when asked if it were 
applicable.  The various reports of medical examination from 
September 1980 to May 1997 did not indicate that the veteran 
had diabetes mellitus.  Further, on various reports of 
medical history from July 1991 to May 1997, the veteran 
himself did not indicate that he had diabetes mellitus.  In a 
May 1997 general medical examination, there was also no 
indication of diabetes mellitus.   

There is also no medical documentation of the presence of 
diabetes mellitus type II within one year of the veteran's 
discharge.  The first post service treatment that indicated 
that the veteran had diabetes mellitus type II was a December 
2004 VA diabetes visit medical record in which the veteran 
stated that he was diagnosed with diabetes mellitus type II 
four months prior-August 2004, approximately 7 years after 
service, which is beyond the one year presumptive period and 
does not suggest a continuity of symptomatology for service 
onward.

The veteran's entire claims file was reviewed in June 2006, 
and a VA examiner opined that it was less likely than not 
that the veteran's diabetes manifested during service or in 
the one year period after discharge.  The diagnosis was 
diabetes mellitus type II, on oral agent, diagnosed 2004.  

The only competent evidence of record which provides a link 
between the veteran's active duty service and diabetes 
mellitus type II is included in an undated letter from 
Captain Raul Villalon, MD, that was received in April 2005.  
Dr. Villalon stated that it was his opinion that the 
veteran's current diabetes mellitus had its origin in service 
since lab results showed that the veteran's glucose was high, 
which he noted was an indicator that the veteran had diabetes 
at that time.  Attached were two service treatment records.  
The first was from October 1987 in which the amount of 
glucose was measured at 139 milligrams per 100 milliliters 
(MG/DL) and the status was noted as "high."  The second 
service treatment record was a September 1990 treatment 
record showing that glucose level was measured at 66 MG/DL.  

However, the VA examiner from June 2006 noted that the 
elevated blood sugar reading in 1987 was likely not a fasting 
specimen since the time of the draw was around 3:00 p.m.  At 
this point, the Board acknowledges the veteran's statement 
received in August 2006 in which he noted that (1) the 
October 1987 reading was 139 and not 137 as stated by the VA 
examiner and (2) the draw was conducted at 13:28 (1:28 p.m.) 
as opposed to 3:00 p.m.  Nevertheless, the Board notes that 
the VA examiner explained that there was no other elevation 
of blood sugar noted in the records with several blood sugars 
noted in the 90 to 100 range with all urinalysis with 
negative glucose by dipstick.  The VA examiner additionally 
noted that the separation physical showed fasting blood sugar 
of 92 with no mention of symptoms, diagnosis, or treatment 
during service or in the interim after service until 2004 
when diabetes was definitely diagnosed with multiple fasting 
glucose above 126.  He further noted that the veteran was 
placed on oral medication in 2004.

Overall, the Board affords considerably more weight to the 
June 2006 VA opinion than to the statements contained in Dr. 
Villalon's opinion.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, it appears that Dr. Villalon had access to 
only two pages of the veteran's service treatment record as 
opposed to the VA examiner who had access to the entire 
claims file.  Even assuming for the sake of argument that Dr. 
Villalon had access to the veteran's entire claims file, the 
VA examiner's two-paged medical opinion was more probative 
because it was more thorough and detailed compared to Dr. 
Villalon's one-sentenced opinion.   Additionally, the June 
2006 VA medical opinion discussed why Dr. Villalon's opinion 
in support of the veteran's claim was not persuasive. 

The Board acknowledges the veteran's assertions that the 
currently diagnosed diabetes mellitus is related to service 
since there was a glucose reading of 139 MG/DL and there was 
a reported glucose reading of 166 MG/DL.  The Board further 
acknowledges the veteran's statements received in May 2006 
and August 2006 in which the veteran insisted that instead of 
a glucose reading of 66 MG/DL as reflected in a September 
1990 service treatment record, the reading should have been 
documented as 166 MG/DL since there is a notation that this 
reading is "high."  However, a review of the aforementioned 
treatment record does not reveal such notation.  The Board 
notes that although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Therefore, the Board finds that service connection for 
diabetes mellitus is not warranted.  There is no medical 
evidence of diabetes in service and there is no competent 
medical evidence linking the veteran's current diabetes 
mellitus to service.  The first post service treatment record 
is approximately 7 years after service so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Further, there is no medical evidence that 
the veteran had diabetes mellitus within one year of 
discharge so the service incurrence of diabetes mellitus 
cannot be presumed.  Thus, a preponderance of the evidence is 
against the veteran's claim for diabetes mellitus.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

The Board also notes that 38 C.F.R. § 3.309(e) provides that 
if the veteran was exposed to herbicides during service and 
at any time after service, diabetes mellitus type II 
manifests to a degree of 10 percent or more, there is a 
rebuttable presumption that diabetes mellitus type II is 
service connected.  However, in this case, the veteran has 
never claimed that he was exposed to herbicides while in 
service.  Thus, this presumption is not for application.

II.  Increased Rating

The present appeal also involves the veteran's claim that the 
severity of his service-connected hypertensive cardiovascular 
disease status post myocardial infarction warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  The Board notes 
that the veteran has been rated 30 percent from December 1, 
2003, 100 percent from September 15, 2005 for myocardial 
infarction, and 30 percent from January 1, 2006.     

The veteran's service-connected hypertensive cardiovascular 
disease status post myocardial infarction has been rated by 
the RO under the provisions of Diagnostic Codes 7007-7006.  
Under both Diagnostic Codes 7007 (for hypertensive heart 
disease) and 7006 (for myocardial infarction), a rating of 30 
percent is warranted where there is a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
And a maximum rating of 100 percent is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7006-7007.  A 100 percent rating is also warranted under 
Diagnostic Code 7006 during and for three months following 
myocardial infarction, documented by laboratory tests.  
38 C.F.R. § 4.104, Diagnostic Code 7006.

The veteran was afforded a VA examination in December 2005, 
and it was noted that an echocardiogram conducted earlier 
that month showed an ejection fraction of 60 to 65 percent.  
The VA examiner stated the veteran's exercise tolerance in 
terms of METs was estimated at about 5.  When asked if there 
was chronic congestive heart failure or one episode of acute 
congestive heart failure in the past year, the response was 
"N/A" for not applicable.  When asked if there was evidence 
of heart failure, the answer was "none."  

When the veteran was afforded another VA examination in June 
2006, it was noted that there were no symptoms of congestive 
heart failure.  It was further noted that a December 2005 
echocardiogram showed normal wall motion and an ejection 
fraction of more than 60 percent.  The VA examiner 
additionally noted that when the veteran recently underwent 
exercise stress testing, he walked for 10 minutes without 
ischemic changes or chest pain.  The VA examiner stated that 
METs were 8 to 10.  The VA examiner showed cardiac echo 
consultation results from December 2005 that left ventricular 
ejection fraction was normal at 60 to 65 percent.      

After weighing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted.  
Although the Board acknowledges the observation that the 
December 2005 VA examination showed METs of 5, the Board 
notes, however, that this was estimation by the examiner.  At 
any rate, there was no indication that it resulted in 
dyspnea, fatigue, angina, dizziness, or syncope to warrant a 
rating of 60 percent.  Further, left ventricular function was 
not 30 to 50 percent.  The June 2006 examination did include 
reference to recent stress exercise testing, and it was the 
June 2006 examiner's finding that the METs were 10.  The 
Board believes this finding to be a more accurate indication 
of the veteran's METs because it was based on review of 
exercise test results.  Under the circumstances, the Board is 
unable to conclude that the criteria for a rating in excess 
of the current 30 percent have been met.  The Board further 
notes at this point that a 100 percent rating was awarded for 
the veteran's myocardial infarction for the period from 
September 15, 2005, to January 1, 2006.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  An October 2005 doctor's note from 
Austin Heart, P.A. provided that the veteran may return to 
work full-time without restrictions in October 2005.  The 
Board acknowledges a November 2005 statement from a coworker 
stating that the veteran had not been back to his old 
energetic self, and that the coworker was worried about the 
veteran overdoing or over stressing at times.  The Board also 
acknowledges a November 2005 statement from the veteran's 
wife that the veteran is not allowed to do anything strenuous 
or break a sweat even when walking.  Nevertheless, on VA 
examination in June 2006, it was noted that he worked 
painting helicopters and that there was no lost time from 
work or hindrance in the work activities.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


